DETAILED ACTION

Applicant’s election without traverse of claims 1-18 in the reply filed on 04/06/22 is acknowledged.
The office action of the examination of claims 1-18 is set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ong et al. (2020/0006247).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Ong (Fig. 1) discloses a frame-array interconnect assembly, comprising: a frame-array interconnect element 116 including a first end 118 and a second opposite end 120 ([0017]); a ledge portion (not labeled) between the first end 118 and the second opposite end 120; and a passive device 112 on the ledge portion ([0015], Fig. 1).  

Regarding claim 2, Ong (Fig. 1) discloses wherein a conductive film 126/128 contacts the ledge portion and the passive device 112, and wherein the conductive film is a solder material ([0020]).  

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 14-18 is allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 14. Specifically, the combination of an integrated circuit package, comprising: a conductive film on the ledge portion; a first complementary frame-array interconnect on the die side and adjacent the first frame- array interconnect; a passive device contacting the conductive film and a conductive film on the first RESPONSE TO RESTRICTION REQUIREMENTPage 6Application Number: 16/912,619Dkt: 1884.774US1Filing Date: June 25, 2020Title: FRAME-ARRAY INTERCONNECTS FOR INTEGRATED-CIRCUIT PACKAGEScomplementary frame-array interconnect; and a molding mass above the die side and contacting the frame-array interconnects and the passive device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814